*906MEMORANDUM BY THE COURT
The finding of the contracting officer that the delays were the result of unforeseeable causes arising through no fault of the contractor >vas within his powers under the contract, and bad faith upon the part of that officer does not appear. See Penn, Bridge Co. v. United States, No. D-93, this day decided, ante, p. 892.
*907The reimbursement of the contracting officer by the plaintiff to the amount of the disallowance in the settlement of his accounts, with express reservation of the right to sue therefor in this court, does not preclude recovery.
Judgment for plaintiff in the sum of $953.03.